Appeal from an order of the Family Court, Queens County, dated January 12, 1976, which, after a fact-finding determination made by the Family Court, Westchester County, dated August 4, 1975, that appellant- is a juvenile delinquent, placed him with the Division for Youth, Title III. Order reversed, without costs or disbursements, and proceeding remitted to the Family Court, Queens County, for a de novo hearing and determination. Appellant appeared before the Family Court, Westchester County, for his fact-finding hearing with his mother and a Law Guardian (the proceeding was subsequently transferred to the Family Court, Queens County, for disposition). After advising the appellant of his right to remain silent, the Family Court Judge asked: "Now, have you read the petition?”. The Law Guardian responded, "Yes, * * * we have.” The Family Court Judge then asked the appellant directly "do you understand the petition completely?” and he responded, "Yes.” The Law Guardian waived the court’s reading of the petition and admitted the allegations thereof. Without further inquiry or questioning of the appellant, the Family Court sustained the petition and adjudicated the appellant a juvenile delinquent. Such an allocution was insufficient as a matter of law (see Matter of Theodore F, 47 AD2d 945; Matter of Lee G., 46 AD2d 910; Matter of Karen B., 44 AD2d 567). As we stated in those cases, an admission to a juvenile delinquency petition (or to a petition alleging that a child is a person in need of supervision) will not be sustained unless the child himself is (1) fully advised by the Family Court of his rights and the waiver thereof engendered by his admitting the allegations of the petition, (2) questioned afe to the allegations of the petition by the Family Court and (3) personally enters his admission to such charges on the record. (See People v Nison, 21 NY2d 338; People v Serrano, 15 NY2d 304.) Gulotta, P. J., Hopkins, Latham, Margett and Shapiro, JJ., concur.